Title: From Thomas Jefferson to John Banister, 30 January 1781
From: Jefferson, Thomas
To: Banister, John



Sir
In Council Janry. 30th. 1781.

I inclose you a letter from Colo. Meade, one of Baron Steuben’s aids, by which you will perceive that a Mr. Hill of your county while commanding at Hood’s has seized a work ox from a person in that neighbourhood contrary to the express orders and regulations of the Baron; it is further said that this violence was accompanied with insult which rendered it more injurious. While the public necessities oblige us to use force, for the supplies of our army, it is our duty to lay the practice under strict rules, to guard it against oppression and wanton injury, and to reprobate every thing like insult which might make the sufferer feel the act of violence more deeply. You will therefore be pleased to arrest the said Mr. Hill and have him tried by a court-martial. You are herewith informed what were the orders of Baron Steuben forbidding the act complained of.
I am Sir Your very huble Servt.,

T.J.

